ORDER

PER CURIAM.
Defendant, Bryant Spraggins, appeals from a judgment entered on his conviction by a jury of two counts of robbery in the first degree, in violation of Section 569.020 RSMo (1994), one count of unlawful use of a weapon, in violation of Section 571.030.1(4) RSMo (1994), and two counts of armed criminal action, in violation of Section 571.015 RSMo (1994). The trial court found defendant to be a prior and persistent offender and sentenced him to two ten year terms of imprisonment, to be served concurrently, one three year term of imprisonment, to be served consecutively to the ten year terms, and two ten year terms of imprisonment, to be served concurrently with each other and consecutively to the other terms of imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).